180 N.J. Super. 366 (1981)
LESTER J. DWORMAN; L.J.D. ENTERPRISES, INC.; THE DWORMAN COMPANY OF N.J.; CHASE MANHATTAN MORTGAGE AND REALTY TRUST; AND SHREWSBURY ASSOCIATES, PLAINTIFFS-RESPONDENTS,
v.
BOROUGH OF TINTON FALLS, (FORMERLY BOROUGH OF NEW SHREWSBURY), DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued May 27, 1981.
Decided August 21, 1981.
*367 Before Judges BOTTER, KING and McELROY.
Leo Rosenblum argued the cause for appellant (Rosenblum & Rosenblum, attorneys).
Irving C. Marcus argued the cause for respondents (Lasser, Hochman, Marcus, Guryan & Kuskin, attorneys; Mr. Marcus and Helane Kipnees on the brief).
PER CURIAM.
The municipality appeals from judgments of the Tax Court establishing assessments for 1974, 1975 and 1976 for the subject property, an office building largely occupied by the Federal Government. On this appeal the municipality contends that considerable evidence was presented which established a higher economic rent than the contract rent provided in the applicable lease; that the cost approach supports an economic rent of $7.25 per square foot; that the lack of demand for office space in Monmouth County is irrelevant in the case at hand, and that the limit on rent that the federal government imposed in soliciting bids is also immaterial.
The case presents a number of unique aspects which were carefully considered in Judge Andrew's opinion below. Ample credible evidence supports the result reached in the Tax Court, and, not persuaded by the contentions advanced on this appeal, we affirm substantially for the reasons given by Judge Andrew. *368 Rova Farms Resort, Inc. v. Investors Ins. Co. of America, 65 N.J. 474, 483-484 (1974).